Appellate Case: 21-2031     Document: 010110637206       Date Filed: 01/26/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 26, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2031
                                                    (D.C. No. 2:21-CR-00019-JCH-1)
  JOSE MAURICIO NUÑEZ-ROSAS,                                    (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and MURPHY, Circuit Judges.
                   _________________________________

       Jose Mauricio Nuñez-Rosas pled guilty to illegal reentry into the United States

 and was sentenced to 21 months’ imprisonment given an advisory guideline range of

 21–27 months. On appeal, he argues that (1) the district court should have granted a

 downward variance resulting in a six-month term of imprisonment, and (2) the

 sentence imposed is substantively unreasonable. This court has jurisdiction under 28

 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2031    Document: 010110637206        Date Filed: 01/26/2022       Page: 2



                                      Background

       In 2002, Mr. Nuñez-Rosas was convicted of distributing 50 or more grams of

 methamphetamine in Oregon. He was sentenced to 70 months’ imprisonment. He

 was released from custody and deported in October 2006.

       In September 2020, Mr. Nuñez-Rosas was arrested for illegally reentering the

 United States in violation of 8 U.S.C. § 1326(a) and (b). He subsequently pled guilty

 but did not enter into a plea agreement.1 Mr. Nuñez-Rosas’s total offense level was

 15 with a criminal history category of II, resulting in a guideline range of 21–27

 months. Had Mr. Nuñez-Rosas not received three criminal history points for his

 prior drug conviction, his total offense level would have been five with a criminal

 history category of I, resulting in a guideline range of zero to six months.

 Consequently, Mr. Nuñez-Rosas asked the court to sentence him to six months’

 imprisonment. Instead, the court emphasized “the prior conviction, though it may be

 old, it is for a very serious offense” and sentenced him to the low end of the range.



                                       Discussion

       Mr. Nuñez-Rosas argues that the district court should have granted a

 downward variance because the prior drug conviction was stale and bears little

 relationship to the illegal reentry conviction. This court reviews the substantive



       1
          Mr. Nuñez-Rosas explains that he anticipated a 10-level enhancement based
 on his prior conviction and did not enter into a “fast-track” plea agreement because
 he would have been unable to argue for a reduction in his sentence.
                                            2
Appellate Case: 21-2031    Document: 010110637206         Date Filed: 01/26/2022    Page: 3



 unreasonableness of a sentence for an abuse of discretion. Gall v. United States, 552

 U.S. 38, 51 (2007). A sentence “is substantively unreasonable if it ‘exceed[s] the

 bounds of permissible choice, given the facts and the applicable law.’” United States

 v. Chavez, 723 F.3d 1226, 1233 (10th Cir. 2013) (quoting United States v. McComb,

 519 F.3d 1049, 1053 (10th Cir. 2007)). Additionally, a sentence within the correctly

 calculated guideline range is presumed reasonable. United States v. Blair, 933 F.3d

 1271, 1274 (10th Cir. 2019).

       This court considered a similar situation in United States v. Chavez-Suarez

 where a “[d]efendant pled guilty to illegally reentering the country following

 deportation after a conviction for a [marijuana] drug-trafficking offense.” 597 F.3d

 1137, 1137 (10th Cir. 2010). The prior drug offense resulted in a 16-level

 enhancement and a guideline range of 41–51 months. Id. at 1138. The district court

 sentenced the defendant to 41 months’ imprisonment. The defendant argued that the

 sentence was substantively unreasonable in light of the age and nature of the

 underlying conviction and his clear record before and after that conviction. Id.

       This court affirmed. Id. at 1139. While noting that “the staleness of an

 underlying conviction may, in certain instances, warrant a below-Guidelines

 sentence,” this court observed that an 11-year-old, relatively benign conviction was

 not “so stale that the district court abused its discretion by refusing to vary downward

 under the circumstances of this case.” Id. at 1138–39.

       Thereafter, this court affirmed a sentence “at the low end of the Sentencing

 Guidelines range,” where the defendant received a 12-level enhancement for a 15-

                                            3
Appellate Case: 21-2031    Document: 010110637206          Date Filed: 01/26/2022     Page: 4



 year-old cocaine trafficking conviction. United States v. Vasquez-Alcarez, 647 F.3d

 973, 974 (10th Cir. 2011). The court calculated the guideline range at 27–33 months

 and imposed a sentence of 27 months’ imprisonment. Id. at 975. The court noted

 that although that case involved a longer period of time between convictions than

 Chavez-Suarez, the underlying conviction was also more serious. Id. at 978.

       These cases are instructive. Mr. Nuñez-Rosas was arrested approximately 14

 years after being released from prison. Mr. Nuñez-Rosas’s prior conviction for

 distribution of methamphetamine is a serious drug conviction. The district court

 clearly considered these factors when it emphasized that “the prior conviction,

 though it may be old, it is for a very serious offense.” Additionally, this court has

 “consistently observed that reentry of an ex-felon is a serious offense,” and that

 serious underlying convictions can demonstrate recklessness even if the current

 offense does not. United States v. Martinez-Barragan, 545 F.3d 894, 905 (10th Cir.

 2008). Thus, this court will “defer to the district court’s judgment as long as it falls

 within the realm of rationally available choices.” United States v. Reyes-Alfonso,

 653 F.3d 1137, 1145 (10th Cir. 2011).

       AFFIRMED.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             4